Case 1:17-cv-03086-AJN-SDA Document 274-1 Filed 10/15/19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

REPUBLIC OF TURKEY,

Plaintiff,

Vv.

CHRISTIE’S INC. et al,

Claimant-Defendants,

ANATOLIAN MARBLE FEMALE IDOL OF

KILIYA TYPE,

Defendant-in-rem.

 

 

PROPOSEDTORDER

Page 1 of 2

Case No: 1:17-cv-3086 (AJN)

WHEREAS, on August 10, 2017, the Court entered a protective order concerning the

identity of pseudonymous intervenor John Poe requiring that any documents containing Poe’s

name, contact information, or other personally identifying information be designated “POE

CONFIDENTIAL” and subject to attorneys’-eyes-only protection, see ECF No. 73;

WHEREAS the Republic of Turkey (“Plaintiff”), Christie’s Inc. (“Christie’s”), and

Michael Steinhardt (with Christie’s, collectively “Defendants”) have filed with the Court certain

materials that contain POE CONFIDENTIAL material under temporary seal; and

WHEREAS the Court finds that Poe, a third-party to this lawsuit, has a substantial

privacy interest that would be affected by the public filing of the POE CONFIDENTIAL

materials; and

WHEREAS all parties consent to the relief sought by Poe,

IT IS HEREBY ORDERED THAT:

 

 
Case 1:17-cv-03086-AJN-SDA Document 274-1 Filed 10/15/19 Page 2 of 2

I, Exhibits K and L to the Declaration of Lawrence M. Kaye in Support of
Plaintiff's Motion for Summary Judgment on Defendants’ Counterclaim, ECF No. 203, shall be
maintained under seal;

2, Poe shall be permitted to review the Court’s Order and Opinion, ECF No. 267,
which is currently under temporary seal;

3, Within five business days, Poe shall propose any redactions to the Court’s Order

and Opinion concerning POE CONFIDENTIAL material.

Noverdor

Dated: Qeteber \P , 2019
New York, New York \ \\

“ALISON J. NATHAN
United States District Judge

 

 
